       Case 2:21-cv-00992-SSV-DMD Document 5 Filed 05/28/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 JOSHUA WILSON                                                                    CIVIL ACTION

 VERSUS                                                                                 NO. 21-992

 JOSEPH P. LOPINTO, III, ET AL.                                                SECTION: “R”(3)

                                             ORDER

       Before the Court is Plaintiff’s Ex Parte Motion for In Forma Pauperis Status. (Rec. Doc.

No. 2). 28 U.S.C. § 1915 (a)(2) states in pertinent part that:

       A prisoner seeking to bring a civil action or appeal a judgment in a civil action or
       proceeding without prepayment of fees or security therefor, in addition to filing the
       affidavit filed under paragraph (1), shall submit a certified copy of the trust fund
       account statement (or institutional equivalent) for the prisoner for the 6-month
       period immediately preceding the filing of the complaint or notice of appeal, obtained
       from the appropriate official of each prison at which the prisoner is or was confined.


28 U.S.C. § 1915 (a)(2) (emphasis added). Plaintiff, Joshua Wilson, has failed to submit a certified

copy of his trust fund account statement. Accordingly,

       IT IS ORDERED that Plaintiff’s application is DENIED WITHOUT PREJUDICE

because he has not submitted "a certified copy of the trust fund account (or institutional equivalent)

for the prisoner for the 6-month period immediately preceding the filing of the complaint" as

required by 28 U.S.C. § 1915(a)(2).

       New Orleans, Louisiana, this 28th day of May, 2021.




                                               __________________________________________
                                               DANA M. DOUGLAS
                                               UNITED STATES MAGISTRATE JUDGE
